Title: To Thomas Jefferson from Ryland Randolph, 26 May 1806
From: Randolph, Ryland
To: Jefferson, Thomas


                        
                            Richmond 26th. May 1806
                        
                        In addressing the President of the United States my diffidence is relieved by the confidence I feel in the
                            consideration of Mr. Jefferson as sufficient assurance of his excusing this liberty to which I am prompted by a very
                            Natural wish to inhabit the Country, where only, I can be exempt from the incessant miseries of ill health, which so
                            increase on me daily in my Native Country that no ties of affection even, can longer induce a wish to remain here another
                            day—diffidence alone prevented this application long ago, but the tortures of accumulated diseas impel me to solicit a
                            Consular or other appointment, either on the Barbary, or Christian Coast of the Mediterranean, which if Mr. Jefferson
                            shou’d determin fit to favor me with, every exercise of duty which the strictest diligence can ensure, may be expected,
                            and my real esteem and regard for the author of such appointment wou’d render me zealous in the exercise of my duties
                            anxious to exhibit the character of an American in shewing my self the friend of my Patron and of my Country.
                        
                            Ryland Randolph
                     
                        
                    